Citation Nr: 0804156	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-10 720A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to death benefits.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

There is no verified service for the appellant's deceased 
husband.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant entitlement to VA death benefits.  The 
appellant's disagreement with that decision led to this 
appeal.  The Board remanded the case in May 2007, and it is 
now before the Board for further appellate consideration.  


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based qualifying service by the appellant's deceased husband 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41 3.203(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in August 2003, the RO 
notified the appellant that entitlement to benefits from VA 
is dependent upon a finding by the United States Department 
of the Army that an individual had valid military service in 
the Armed Forces of the United States and that the Department 
of the Army had informed the RO that her deceased husband had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  The RO explained that this 
certification is binding on VA and it had no authority to or 
amend or correct its findings.  Thereafter, in a letter to 
the appellant dated in August 2004, the RO explained that 
certification of military service is a prerogative of the 
United States Department of the Army and notified the 
appellant that any inquiry or submission of evidence 
attempting to establish this service should be sent to the 
Adjutant General, Armed Forces of the Philippines, Camp 
Aguinaldo, Quezon City.  In addition, in a September 2004 
letter, the RO notified the appellant of the evidence needed 
to substantiate a claim for dependency and indemnity 
compensation and notified her of the evidence VA would obtain 
and what evidence she should submit.  The RO also requested 
the appellant submit evidence establishing termination of her 
spouse's first marriage.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim, including the crucial 
matter of qualifying service for her deceased husband, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to the duty to assist, there is no indication of the 
existence any relevant records that VA has failed to obtain.  
The appellant has submitted evidence over the course of the 
appeal, most recently in February 2006, and has not indicated 
that she has or knows of any additional evidence that she 
believes supports her contention that her deceased husband 
had active military service during World War II.  Because it 
has not been established that the appellant's deceased 
husband had the required military service to establish her 
legal entitlement VA benefits and because there is no 
pertinent information to dispute the service department 
finding that that the appellant's deceased husband did not 
have requisite service, further development, would serve no 
useful purpose.  See 38 C.F.R. § 3.159.  

Background

The appellant is seeking entitlement to VA death pension 
benefits.  She asserts that her deceased husband had 
qualifying active service because he was in the United States 
Armed Forces in the Far East (USAFFE) and was also in a 
guerrilla unit, with his service starting with induction in 
December 1941 and discharge in June 1945.  She argues that 
the documentation she has supplied is adequate evidence to 
prove her deceased husband had qualifying service such that 
she has legal entitlement to VA benefits.  

In support of her claim, the appellant submitted copies of 
several different affidavits signed by her deceased husband 
pertaining to his service in the Philippine Army-USAFFE 
including his service in a guerilla unit as well as 
statements from individuals with whom he served.  Based on 
this information, the RO requested verification of service 
and service medical records from the National Personnel 
Records Center (NPRC) and identified the serviceman's unit of 
assignment as reported in the affidavits.  The NPRC responded 
in February 2003 stating the subject had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United Sates 
Armed Forces.  

Later, the appellant submitted a copy of her deceased 
husband's Affidavit for Philippine Army Personnel dated in 
February 1946.  In addition, she submitted January 2004 
certification from the Office of the Adjutant General of the 
Armed Forces of the Philippines relative to her late 
husband's military status.  The RO submitted an additional 
request for information to NPRC including information 
identifying the unit reported in the February 1946 affidavit 
and the January 2004 certification; the RO included a copy of 
the February 1946 affidavit, which it identified as a 
Form 23.  In its September 2004 reply, NPRC reported that no 
change was warranted in is prior negative certification.  In 
January 2005, the RO requested that NPRC review the matter 
with consideration of an alternative service number for the 
appellant's deceased spouse; in February 2005, NPRC reported 
that no change was warranted in the prior negative 
certification and stated that certification was not based on 
service number.  

Laws and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).

Analysis

In this case, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 
38 C.F.R. § 3.203(a)(1).  The certificate of the Armed Forces 
of the Philippines and the Affidavit for Philippine Army 
Personnel completed by the appellant's deceased husband fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  As such, those documents may not be accepted by 
the Board as verification of service for the purpose of 
determining eligibility for VA benefits.

As outlined earlier, NPRC has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Force.  This verification 
is binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 
(1992); see Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
The Board notes that the proper course for the applicant who 
believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Board 
notes that recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits 
from that Government, is not sufficient for benefits 
administered by VA.  This Department is bound to follow the 
certifications by the service departments with jurisdiction 
over United States military records.  

In short, based upon the record in this case, the Board finds 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The appellant's deceased husband may not, 
therefore, be considered a veteran for the purpose of 
establishing basic eligibility for VA benefits, including 
death benefits for the appellant.  


ORDER

Legal entitlement to VA death benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


